Citation Nr: 0311273	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the residuals of a cold 
injury of the index and middle fingers of the left hand.






ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from September 1973 
to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


REMAND

In July 2002, the Board deferred issuing a decision on the 
merits of the veteran's claim seeking entitlement to service 
connection for the residuals of a cold injury of the index 
and middle fingers of the left hand and instead notified him 
that it would be undertaking additional development of that 
issue pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The Board 
notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would then issue a decision.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs,  Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).  In the case, the Federal Circuit Court invalidated 
portions of the Board's development regulation package.  It 
was further determined that the Board was not allowed to 
consider additional evidence without remanding the case to 
the agency of original jurisdiction for initial consideration 
and without having a waiver by the appellant.  Therefore, in 
accordance with the instructions given by the Federal Circuit 
Court, this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

Additionally, because certain aspects of the Board-requested 
development was not accomplished prior to the issuance of the 
above-cited issue, the Board must remand the claim so that 
the below-requested development can be accomplished prior to 
the Board's issuance of a decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Request that the veteran identify all 
medical facilities at which he has 
received treatment or diagnostic work for 
his left hand disorder since January 2002 
to the present, and to furnish signed 
authorizations for release to the VA of 
medical records in connection with each 
non-VA source he identifies.  Obtain and 
associate with the claims file all 
treatment records of which the veteran 
provides adequate notice.  

2.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
38 U.S.C.A. § 5103A(b) (West 2002).

3.  Once the foregoing development has 
been accomplished to the extent possible, 
schedule the veteran for a Cold Injury 
Protocol Examination.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran now has a disability 
of the left index and middle finger, and 
if he does, that said disability is 
related to any in-service disease or 
injury.  The examiner should also provide 
an opinion as to whether the veteran now 
suffers from Raynaud's disease, and if 
so, whether it is at least as likely as 
not that this disability began while the 
veteran was in the service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the examiner 
disagrees with any conclusions that may 
have been previously made by any of the 
veteran's private or government medical 
care providers, the examiner should 
explain, in detail, why he/she disagrees 
with the previous findings.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

4.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

After the above requested development has been accomplished, 
the RO must then readjudicate the veteran's claim, with 
application of all appropriate laws and regulations and 
consideration of any additional information obtained as a 
result of this remand.  If the benefits sought on appeal 
remain denied, the veteran and his representative should be 
provided a supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




